United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2024
                                    No. 98-2028
                                    No. 98-2030
                                    ___________

Esau Trust; Lee Smith; Kevin Lamont    *
Evans,                                 *
                                       *
            Appellants,                *
                                       * Appeals from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Jody Jackson; Kelly Lock; Herbert      *
Albright,                              *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: July 7, 1999
                               Filed: August 13, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmates Esau Trust, Lee Smith, and Kevin Lamont Evans appeal the
grant of summary judgment dismissing their 42 U.S.C. § 1983 claims for interference
with their First Amendment right to the free exercise of their Islamic religion, and for
violating their Fourteenth Amendment right to equal protection of the law. On appeal,
they argue the district court1 erred in upholding unnecessarily harsh or discriminatory
restrictions and practices imposed by corrections officials at the Central Missouri
Correctional Center. After careful de novo review of the summary judgment record,
we affirm for the reasons stated in the December 5, 1997, Report, Recommendation
and Order of the Magistrate Judge, as affirmed by the district court in its Order of
January 20, 1998. See 8th Cir. Rule 47B. We reject appellants’ contention that the
court erred in failing to apply the Religious Freedom Restoration Act, 42 U.S.C.
§ 2000bb-1(c), because that statute has been declared unconstitutional. See Montano
v. Hedgepeth, 120 F.3d 844, 847 n.8 (8th Cir. 1997).

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri, adopting the report and recommendation of the
HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western
District of Missouri.
                                          -2-